NO. 12-18-00131-CV

                                IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

                                                              §       APPEAL FROM THE
 IN THE INTEREST OF F.R.G.
                                                              §       COUNTY COURT AT LAW
 AND N.A.G., CHILDREN
                                                              §       CHEROKEE COUNTY, TEXAS

                                          MEMORANDUM OPINION
                                              PER CURIAM
       F.G. appeals the termination of his parental rights. His counsel filed a brief in compliance
with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v.
State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                                   BACKGROUND
       F.G. and C.G. are the parents of F.R.G. and N.A.G. On April 26, 2017, the Department of
Family and Protective Services (the Department) filed an original petition for protection of the
children, for conservatorship, and for termination of F.G.’s and C.G.’s parental rights. The
Department was appointed temporary managing conservator of the children, and the parents were
allowed limited access to, and possession of, the children.
       At the conclusion of a trial on the merits, the jury found, by clear and convincing evidence,
that F.G. engaged in one or more of the acts or omissions necessary to support termination of his
parental rights under subsections (D), (E), and (Q) of Texas Family Code Section 161.001(b)(1).
The trial court also found that termination of the parent-child relationship between F.G. and the
children was in the children’s best interest. Based on these findings, the trial court ordered that the
parent-child relationship between F.G. and the children be terminated. This appeal followed.1

       1
           C.G.’s appeal of the termination of her parental rights has been delivered by this Court in a separate opinion.
                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         F.G.’s counsel filed a brief in compliance with Anders, stating that he diligently reviewed
the appellate record and is of the opinion that the record reflects no reversible error and that there
is no error upon which an appeal can be predicated. This Court previously held that Anders
procedures apply in parental rights termination cases when the Department has moved for
termination. See In re K.S.M., 61 S.W.3d 632, 634 (Tex. App.–Tyler 2001, no pet.). In compliance
with Anders, counsel’s brief presents a professional evaluation of the record demonstrating why
there are no reversible grounds on appeal and referencing any grounds that might arguably support
the appeal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mays v. State, 904 S.W.2d 920, 922–
23 (Tex. App.–Fort Worth 1995, no pet.).
         As a reviewing court, we must conduct an independent evaluation of the record to
determine whether counsel is correct in determining that the appeal is frivolous. See Stafford v.
State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays, 904 S.W.2d at 923. We have carefully
reviewed the appellate record and counsel’s brief. We find nothing in the record that might
arguably support the appeal.2 See Taylor v. Tex. Dep’t of Protective & Regulatory Servs., 160
S.W.3d 641, 646–47 (Tex. App.–Austin 2005, pet. denied).


                                                    DISPOSITION
         We agree with F.G.’s counsel that the appeal is wholly frivolous. However, we overrule
counsel’s request to withdraw. See In re P.M., No. 15–0171, 2016 WL 1274748, at *3 (Tex. Apr.
1, 2016). In In re P.M., the Texas Supreme Court held that the right to counsel in suits seeking the
termination of parental rights extends to “all proceedings in [the Texas Supreme Court], including
the filing of a petition for review.” Id. at *3. Accordingly, counsel’s obligation to F.G. has not yet
been discharged. See id. If F.G., after consulting with counsel, desires to file a petition for review,
counsel should timely file with the Texas Supreme Court “a petition for review that satisfies the
standards for an Anders brief.” Id.; see A.C. v. Tex. Dep’t of Family & Protective Servs., No. 03–




          2
            In compliance with Kelly v. State, counsel for F.G. certified that he provided F.G. with a copy of the brief,
informed him that he had the right to file his own brief, and took concrete measures to facilitate his review of the
appellate record. 436 S.W.3d 313, 319 (Tex. Crim. App. 2014); Matter of C.F., No. 03-18-00008-CV, 2018 WL
2750007, at *1 (Tex. App.—Austin June 8, 2018, no pet.) (mem. op.). F.G. was given the time to file his own brief,
but the time for filing such a brief has expired and we have received no pro se brief.


                                                           2
16–00543–CV, 2016 WL 5874880, at *1 n.2 (Tex. App.–Austin Oct. 5, 2016, no pet.) (mem. op.).
Accordingly, we affirm the trial court’s judgment. See TEX. R. APP. P. 43.2.
Opinion delivered November 5, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                         NOVEMBER 5, 2018


                                          NO. 12-18-00131-CV


                  IN THE INTEREST OF F.R.G. AND N.A.G., CHILDREN


                                Appeal from the County Court at Law
                      of Cherokee County, Texas (Tr.Ct.No. 2017-04-0235)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J., and, Neeley, J.